Citation Nr: 1757940	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  16-15 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected migraine headaches.

2.  Entitlement to restoration of a 70 percent disability rating for service-connected traumatic brain injury (TBI), including whether the reduction in compensation from 70 percent to 10 percent, effective February 1, 2017, was proper.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to August 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from RO decisions.

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the San Diego, California, RO.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to restoration of a 70 percent disability rating for service-connected TBI, including whether the reduction in compensation from 70 percent to 10 percent, effective February 1, 2017, was proper is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected migraine headache disability is manifested by complaints of headaches that occur most days per week, last several hours, and are accompanied by nausea, photophobia, extreme light sensitivity, facial pain, and hearing sensitivity, all requiring him to remove himself from his normal course of action.



CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, for migraine headaches have been met for the entire period of time on appeal.  See 38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The Board acknowledges that the Veteran submitted additional medical evidence after the April 2016 statement of the case (SOC) was issued.  However, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, the additional evidence that the Veteran submitted after this SOC is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C. § 7105 (e)(1) (2012).  The Board also notes that some additional medical evidence, not submitted by the Veteran, was associated with the claims file after the SOC.  However, as this evidence provides no original information regarding the severity of the Veteran's migraine headache disability that has not already been provided in other medical evidence of record, the Board may proceed to adjudicate the claim as done below.

Further, the Veteran has not alleged any deficiency with his hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In a January 2016 rating decision, the RO continued a 30 percent evaluation under Diagnostic Code 8100 for migraine headaches.  The Veteran is seeking a higher rating.

Under Diagnostic Code 8100, a 30 percent is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.71a, Diagnostic Code 8100 (2016).  This is the maximum evaluation awarded under this diagnostic code. 

Upon review of all treatment records, statements, and testimony, the Board finds that the Veteran's migraine headache disability warrants a 50 percent evaluation.  Specifically, the Veteran submitted an October 2017 statement indicating that he has a minimum of 1 migraine per day most days of the week and has 4 or more headaches on some days.  He reported that his migraines are accompanied by extreme light sensitivity, facial pain, hearing sensitivity, and bouts of painful nausea, all requiring him to remove himself from his normal course of action.  He reported that he feels fatigue for hours after each migraine and is forced to resign for the remainder of the day.  He attached an October 6, 2017, VA neurology outpatient note documenting treatment with botulinum toxin injections.  It was noted that he uses Topiramate daily, as well as Imitrex 3-4 times per week.  He has also tried various other medications.  However, he still reported pulsating pain on his right temporal area and occasionally on the left temporal that may last up to several hours and occur on most days. 

At an August 2017 VA TBI examination, the Veteran reported headaches that included right frontal/orbital pain without aura.  He reported that it feels like being struck by lightning.  His nose and eyes water.  The side of his face swells, and he has photophobia.  The headaches last for hours and occur three times per week.   In a January 2016 VA headache examination, the Veteran reported that his headaches had been getting worse since the last examination in December 2014.  He reported that he went to the emergency room on several occasions.  He was getting daily headaches.  After some medication adjustment, his headaches are now better compared with 3 months ago when his headaches started to get worse.  His regimen includes Verapamil and Imitrex.  His headaches occur weekly lasting 35-40 minutes.  The headaches are sharp, stabbing pressure.  He reported nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  The examiner noted that the Veteran had characteristic prostrating attacks of migraine/non-migraine pain once every month, but that he did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability. 

The Board acknowledges that the Veteran's headaches appeared to be worse at the August 2017 VA TBI examination and in the October 2017 VA treatment record than as documented in the January 2016 VA examination report.  However, the Board also notes that the Veteran had reported at the January 2016 VA examination that, in recent years, he had gone to the emergency room for his headaches and seemed to be reporting that his headaches had gotten better and worse intermittently.  Therefore, in light of the Veteran's reports of painful headaches on most days that require him to remove himself from his normal course of action, the Board finds that the Veteran's migraine headaches should be assigned a 50 percent evaluation for the entire period of time on appeal dating back to January 15, 2016.  As 50 percent is the maximum evaluation allowed under Diagnostic Code 8100 for migraine headaches, an evaluation in excess of 50 percent cannot be afforded under this diagnostic code for any period of time on appeal. 

Although a case may be referred to the Director, Compensation Service, for consideration of an extraschedular rating, see 38 C.F.R. § 3.321 (b)(1), referral requires that there be symptoms not contemplated by the rating criteria.  In Yancy v. McDonald, the Court noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not raised this issue through his statements, and the evidence of record does not raise this issue through documentation of symptoms not contemplated by the rating criteria.  As such, the issue of referral to the Director, Compensation Service, for consideration of an extraschedular rating is not currently before the Board for consideration.


ORDER

For the entire period of time on appeal dating back to January 15, 2016, entitlement to an evaluation of 50 percent, but no more, for service-connected migraine headaches is granted.


REMAND

With regard to the Veteran's claim of entitlement to restoration of a 70 percent disability rating for service-connected TBI, including whether the reduction in compensation from 70 percent to 10 percent, effective February 1, 2017, was proper, the Board notes that the RO reduced the evaluation assigned to the Veteran's service-connected TBI from 70 percent to 10 percent, effective February 1, 2017, in a November 2016 rating decision.  In October 2017, the Veteran submitted a notice of disagreement (NOD) with the reduction of the evaluation assigned to this disability.  The Veteran has not been afforded a SOC addressing this issue.  As such, this claim is remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran with a SOC as to the issue of entitlement to restoration of a 70 percent disability rating for service-connected TBI, including whether the reduction in compensation from 70 percent to 10 percent, effective February 1, 2017, was proper.  He should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


